Order unanimously affirmed, without costs. Memorandum: In view of the unnecessarily protracted proceedings in this case and the periodic inaction by both sides, we cannot say that Special Term abused its discretion in granting a conditional order of preclusion. In order to move this case closer to trial, we direct that all discovery be completed within 20 days from receipt of our order herein and that the action thereafter proceeds to trial without further adjournment or delay. If defendants fail to arrange for the deposition within that time, their right to do so will be waived. (Appeal from order of Supreme Court, Erie County, Doyle, J. — preclusion.) Present — Simons, J. P., Callahan, Doerr, Boomer and Moule, JJ.